

	

		II

		109th CONGRESS

		1st Session

		S. 1890

		IN THE SENATE OF THE UNITED STATES

		

			October 19, 2005

			Mr. Baucus (for himself,

			 Mr. Grassley, and

			 Mr. McCain) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to deny a

		  deduction for certain fines, penalties, and other amounts.

	

	

		1.Short titleThis Act may be cited as the

			 Government Settlement Transparency Act

			 of 2005.

		2.Denial of deduction

			 for certain fines, penalties, and other amounts

			(a)In

			 GeneralSubsection (f) of section 162 of the Internal Revenue

			 Code of 1986 (relating to trade or business expenses) is amended to read as

			 follows:

				

					(f)Fines,

				Penalties, and Other Amounts

						(1)In

				generalExcept as provided in paragraph (2), no deduction

				otherwise allowable shall be allowed under this chapter for any amount paid or

				incurred (whether by suit, agreement, or otherwise) to, or at the direction of,

				a government or entity described in paragraph (4) in relation to the violation

				of any law or the investigation or inquiry by such government or entity into

				the potential violation of any law.

						(2)Exception for

				amounts constituting restitution or paid to come into compliance with

				lawParagraph (1) shall not apply to any amount which—

							(A)the taxpayer

				establishes—

								(i)constitutes

				restitution (including remediation of property) for damage or harm caused by or

				which may be caused by the violation of any law or the potential violation of

				any law, or

								(ii)is paid to come

				into compliance with any law which was violated or involved in the

				investigation or inquiry, and

								(B)is identified as

				restitution or as an amount paid to come into compliance with the law, as the

				case may be, in the court order or settlement agreement.

							Identification pursuant to

				subparagraph (B) alone shall not satisfy the requirement under subparagraph

				(A). This paragraph shall not apply to any amount paid or incurred as

				reimbursement to the government or entity for the costs of any investigation or

				litigation.(3)Exception for

				amounts paid or incurred as the result of certain court

				ordersParagraph (1) shall not apply to any amount paid or

				incurred by order of a court in a suit in which no government or entity

				described in paragraph (4) is a party.

						(4)Certain

				nongovernmental regulatory entitiesAn entity is described in

				this paragraph if it is—

							(A)a nongovernmental

				entity which exercises self-regulatory powers (including imposing sanctions) in

				connection with a qualified board or exchange (as defined in section

				1256(g)(7)), or

							(B)to the extent

				provided in regulations, a nongovernmental entity which exercises

				self-regulatory powers (including imposing sanctions) as part of performing an

				essential governmental function.

							(5)Exception for

				taxes dueParagraph (1) shall not apply to any amount paid or

				incurred as taxes

				due.

						.

			(b)Reporting of

			 deductible amounts

				(1)In

			 generalSubpart B of part III of subchapter A of chapter 61 of

			 the Internal Revenue Code of 1986 is amended by inserting after section 6050T

			 the following new section:

					

						6050U.Information

				with respect to certain fines, penalties, and other amounts

							(a)Requirement of

				reporting

								(1)In

				generalThe appropriate official of any government or entity

				which is described in section 162(f)(4) which is involved in a suit or

				agreement described in paragraph (2) shall make a return in such form as

				determined by the Secretary setting forth—

									(A)the amount

				required to be paid as a result of the suit or agreement to which paragraph (1)

				of section 162(f) applies,

									(B)any amount

				required to be paid as a result of the suit or agreement which constitutes

				restitution or remediation of property, and

									(C)any amount

				required to be paid as a result of the suit or agreement for the purpose of

				coming into compliance with any law which was violated or involved in the

				investigation or inquiry.

									(2)Suit or

				agreement described

									(A)In

				generalA suit or agreement is described in this paragraph

				if—

										(i)it is—

											(I)a suit with

				respect to a violation of any law over which the government or entity has

				authority and with respect to which there has been a court order, or

											(II)an agreement

				which is entered into with respect to a violation of any law over which the

				government or entity has authority, or with respect to an investigation or

				inquiry by the government or entity into the potential violation of any law

				over which such government or entity has authority, and

											(ii)the aggregate

				amount involved in all court orders and agreements with respect to the

				violation, investigation, or inquiry is $600 or more.

										(B)Adjustment of

				reporting thresholdThe Secretary may adjust the $600 amount in

				subparagraph (A)(ii) as necessary in order to ensure the efficient

				administration of the internal revenue laws.

									(3)Time of

				filingThe return required under this subsection shall be filed

				not later than—

									(A)30 days after the

				date on which a court order is issued with respect to the suit or the date the

				agreement is entered into, as the case may be, or

									(B)the date

				specified Secretary.

									(b)Statements to

				be furnished to individuals involved in the settlementEvery

				person required to make a return under subsection (a) shall furnish to each

				person who is a party to the suit or agreement a written statement

				showing—

								(1)the name of the

				government or entity, and

								(2)the information

				supplied to the Secretary under subsection (a)(1).

								The

				written statement required under the preceding sentence shall be furnished to

				the person at the same time the government or entity provides the Secretary

				with the information required under subsection (a).(c)Appropriate

				official definedFor purposes of this section, the term

				appropriate official means the officer or employee having control

				of the suit, investigation, or inquiry or the person appropriately designated

				for purposes of this

				section.

							.

				(2)Conforming

			 amendmentThe table of sections for subpart B of part III of

			 subchapter A of chapter 61 of the Internal Revenue Code of 1986 is amended by

			 inserting after the item relating to section 6050T the following new

			 item:

					

						

							Sec. 6050U. Information with respect to

				certain fines, penalties, and other

				amounts.

						

						.

				(c)Effective

			 DateThe amendments made by this section shall apply to amounts

			 paid or incurred on or after the date of the enactment of this Act, except that

			 such amendments shall not apply to amounts paid or incurred under any binding

			 order or agreement entered into before such date. Such exception shall not

			 apply to an order or agreement requiring court approval unless the approval was

			 obtained before such date.

			

